Exhibit 21.1 SUBSIDIARIES OF MEDEQUITIES REALTY TRUST, INC. Name State or Jurisdiction of Organization MedEquities Realty Operating Partnership, LP Delaware MedEquities OP GP, LLC Delaware MRT of Spartanburg SC – SNF, LLC Delaware MRT of Las Vegas NV – LTACH, LLC Delaware MRT of Las Vegas NV – ACH, LLC Delaware MRT of Kentfield CA – LTAC, LLC Delaware MRT of Amarillo TX – 1st Mortgage IRF, LLC Delaware MRT of Springfield MA – 1st Mortgage ACH, LLC Delaware MRT of Brownsville TX – MOB, LLC Delaware MRT of Lakeway TX – ACH, LLC Delaware MRT of Fort Worth TX – SNF, LLC Delaware MRT of La Mesa CA – SNF, LLC Delaware MRT of National City CA – SNF, LLC Delaware MRT of National City CA – SNF I, LLC Delaware MRT of National City CA – SNF II, LLC Delaware MRT of Upland CA – SNF/ALF, LLC Delaware MRT of San Diego CA – SNF, LLC Delaware MRT of San Antonio TX – SNF I, LLC Delaware MRT of San Antonio TX – SNF II, LLC Delaware MRT of Graham TX – SNF, LLC Delaware MRT of Kemp TX – SNF, LLC Delaware MRT of Kerens TX – SNF, LLC Delaware MRT of Brownwood TX – SNF, LLC Delaware MRT of El Paso TX – SNF, LLC Delaware MRT of Kaufman TX – SNF, LLC Delaware MRT of Longview TX – SNF, LLC Delaware MRT of Mt. Pleasant TX – SNF, LLC Delaware MRT of Houston, TX- East Freeway ACH, LLC Delaware Lakeway Realty, LLC Delaware
